                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,                        )
                                                  )
                Plaintiff,                        )
                                                  )
        vs.                                       )          Case No.: 19-CR-77-JB
                                                  )
 MICHAEL NISSEN,                                  )
                                                  )
                Defendant.                        )

                              UNITED STATES= EXHIBIT LIST

       The United States respectfully submits its list of trial exhibits in the above-referenced

matter, without waiving the right to utilize different or additional exhibits should the need arise:

               1. Stipulation of Authenticity of Exhibits;

               2. Phone call #1 of November 2, 2018 to NMSP Dispatch.

                       a. Transcript of Phone call #1 of November 2, 2018.

               3. Phone call #2 of November 2, 2018 to NMSP Dispatch.

                       a. Transcript of Phone call #2 of November 2, 2018.

               4. Phone call #3 of November 2, 2018 to NMSP Dispatch.

                       a. Transcript of Phone call #3 of November 2, 2018.

               5. Phone call of November 26, 2018 to NMSP with Officer Cordova.

                       a. Transcript of Phone call of November 26, 2018 to NMSP.

               6. Samsung Galaxy Note 5 phone.

               7. Data extracted from Samsung Galaxy Note 5 phone.

               8. T-Mobile records for Michael Nissen.



                                                  1
              9. T-Mobile records for Switch TTAS005.

              10. Video #1 of Nissen December 11, 2018 at NMSP.

              11. Video #2 of Nissen December 11, 2018 at NMSP.

              12. Trespass notice to Nissen from NMSP, December 11, 2018.

              13. Photos taken by bomb squad December 11, 2018.

              14. Firearms seized from Nissen December 19, 2018.

              15. Dictionary Definition – “hyperbole;”

              16. Lyrics to “One More Minute,” by “Weird” Al Yankovic, 1985;

       The electronic filing of this document in CM/ECF caused a copy to be served

electronically on Kenneth Gleria, Esq., and Jack Mkhitarian, Esq., counsel for Defendant.

                                                    Respectfully submitted,

                                                    JOHN C. ANDERSON
                                                    United States Attorney

                                                    Electronically Submitted July 31, 2019
                                                    PAUL J. MYSLIWIEC
                                                    ALEXANDER M.M. UBALLEZ
                                                    Assistant United States Attorneys
                                                    Post Office Box 607
                                                    Albuquerque, New Mexico 87103
                                                    (505) 224-1471




                                               2
